                Case 2:19-bk-12607-BR         Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46            Desc
                                               Main Document    Page 1 of 17


                   1   Aram Ordubegian (SBN 185142)
                       Andy S. Kong (SBN 243933)
                   2   Annie Y. Stoops (SBN 286325)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   Email:        aram.ordubegian@arentfox.com
                                     andy.kong@arentfox.com
                   6                 annie.stoops@arentfox.com
                   7   Attorneys for Chapter 7 Trustee
                   8
                                                UNITED STATES BANKRUPTCY COURT
                   9
                                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                10
                       In re:                                         Case No. 2:19-bk-12607-BR
                11
                       VOIP GUARDIAN PARTNERS I, LLC,                 Chapter 7
                12
                                           Debtor.                    MOTION TO APPROVE SECOND
                13                                                    STIPULATION BETWEEN CHAPTER 7
                                                                      TRUSTEE AND RECEIVER FOR THE
                14                                                    ESTATE OF DIRECT LENDING INCOME
                                                                      FUND LP; MEMORANDUM OF POINTS
                15                                                    AND AUTHORITIES; DECLARATION OF
                                                                      TIMOTHY J. YOO IN SUPPORT
                16                                                    THEREOF
                17                                                    [No Hearing Necessary Unless Requested
                                                                      Pursuant to LBR 9013-1(o)]
                18

                19

                20

                21

                22              TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

                23     JUDGE; AND ALL OTHER INTERESTED PARTIES:

                24              PLEASE TAKE NOTICE that Timothy Yoo, the chapter 7 trustee (the “Trustee”) of the

                25     bankruptcy estate (the “Bankruptcy Estate”) for the above-captioned debtor, VoIP Guardian

                26     Partners I, LLC (the “Debtor”), hereby moves (the “Motion”) this Court for entry of an order

                27     approving the Second Stipulation Between Chapter 7 Trustee and Receiver for the Estate of

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES


                       AFDOCS/22908393.1
                Case 2:19-bk-12607-BR        Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46                Desc
                                              Main Document    Page 2 of 17


                   1   Direct Lending Income Fund LP (the “Second Stipulation”). A true and correct copy of the
                   2   Stipulation is attached hereto as Exhibit A.
                   3          The Motion is based upon 11 U.S.C. §§ 105 and 323(a); the annexed Memorandum of
                   4   Points and Authorities and the Declaration of Timothy J. Yoo; the Notice of the Motion which is
                   5   served upon all interested parties pursuant to Rule 2002(a) of the Federal Rules of Bankruptcy
                   6   Procedure; all pleadings and records on file herein; all matters which are subject to judicial
                   7   notice; and all other evidence which may be introduced at or prior to any hearing on this Motion.
                   8          WHEREFORE, the Trustee respectfully asks this Court to enter an order:
                   9          1.      Granting the Motion and approving the Second Stipulation attached hereto as
                10     Exhibit A;
                11            2.      Authorizing the Trustee to execute any and all documents necessary to effectuate
                12     the Second Stipulation; and
                13            3.      Granting such other and further relief as this Court deems just and appropriate.
                14

                15     Dated: September 29, 2020                      ARENT FOX LLP
                16

                17                                               By: /s/ Annie Y. Stoops
                18                                                  Annie Y. Stoops
                                                                    Attorneys for Chapter 7 Trustee
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                      -2-
                       AFDOCS/22908393.1
                Case 2:19-bk-12607-BR         Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46                Desc
                                               Main Document    Page 3 of 17


                   1                       MEMORANDUM OF POINTS AND AUTHORITIES
                   2                                                    I.
                   3                                           INTRODUCTION
                   4          The Trustee seeks approval of the Second Stipulation between the Bankruptcy Estate and
                   5   its only secured creditor, Direct Lending Income Fund LP (“DLI Fund”). Pursuant to the Second
                   6   Stipulation, the Trustee agrees to withdraw the claim filed on behalf of the Bankruptcy Estate in
                   7   the Receivership Action (defined below) in exchange for the Receiver (defined below) agreeing
                   8   to (a) share any and all non-privileged information that the receivership estate has or will have
                   9   concerning the Debtor’s factoring arrangements to assist with the Trustee’s efforts to recover or
                10     collect on the Debtor’s assets, including accounts receivables, and (b) withdraw Claim No. 3-1
                11     filed against the Bankruptcy Estate as a duplicate of the Receiver’s allowed Claim No. 4-1.
                12            The Second Stipulation benefits the Bankruptcy Estate by ensuring access to relevant
                13     information that the Receiver may have or obtain that will assist the Trustee and his
                14     professionals’ efforts to recover on the Debtor’s accounts receivables. The Second Stipulation
                15     also saves the Bankruptcy Estate from having to incur fees to seek disallowance of the Receiver’s
                16     Claim No. 3-1 as a duplicate claim.        For these reasons, the Trustee believes the Second
                17     Stipulation is in the best interest of the Bankruptcy Estate and respectfully asks the Court to grant
                18     this Motion.
                19                                                      II.
                20                                        STATEMENT OF FACTS
                21     A.     Background
                22            The Debtor was in the business of financing (aka factoring) telecommunication
                23     receivables, whereby the Debtor purchased from tier 3 telecommunication providers their
                24     accounts receivables (i.e. outstanding invoices) from tier 1 providers.
                25            On March 11, 2019, the Debtor filed a petition for chapter 7 relief. Timothy Yoo was
                26     appointed the chapter 7 trustee. In its Schedule D, the Debtor disclosed that DLI Fund was the
                27     Estate’s only creditor with a secured claim against the Debtor’s assets – the telecommunication
                28     receivables. On July 26, 2019, DLI Fund filed duplicate proofs of claim, identified as Claim No.
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                      -3-
                       AFDOCS/22908393.1
                Case 2:19-bk-12607-BR             Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46                             Desc
                                                   Main Document    Page 4 of 17


                   1

                   2   3-1 and Claim No. 4-1. Both claims assert the same secured claim against the Bankruptcy Estate
                   3   for the secured amount of $203,459,872.69.
                   4   B.       DLI Fund
                   5            DLI Fund provided the Debtor with a credit facility that the Debtor used to purchase the
                   6   telecommunication receivables.1 In turn, DLI Fund’s loans were collateralized by the Debtor’s
                   7   receivable accounts.
                   8            On March 22, 2019, the SEC filed an action against Direct Lending Investments, LLC in
                   9   the United States District Court, Central District of California (Case No. 2:19-cv-2188-DSF-
                10     MRV) for, among others, alleged violations of the federal securities law (the “Receivership
                11     Action”). In connection with the SEC action, Bradley D. Sharp was appointed as the permanent
                12     receiver (the “Receiver") over the estate of DLI Fund, its “master” fund DLI Capital, Inc., and the
                13     investment advisor Direct Lending Investments, LLC, among others.
                14              The Trustee determined that the Estate and DLI Fund have a common interest in
                15     prosecuting and/or collecting on the Debtor’s account receivables and all other assets for the
                16     benefit of the Estate’s creditors.
                17     C.       The First Stipulation Between the Trustee and Receiver
                18              On or about August 13, 2019, the Trustee and the Receiver entered into the Stipulation
                19     Between Chapter 7 Trustee and Receiver for the Estate of Direct Lending Income Fund LP for
                20     Allowance of Claim and Payment of the Estate’s Administrative Fees and Expenses and
                21     Unsecured Claims from Secured Collateral (the “First Stipulation”) which provides, inter alia,
                22     that DLI Fund shall have an allowed secured claim, via its Claim No. 4-1, in the amount of
                23     $203,459,871.69 plus any interest that is allowable under applicable law, against the Bankruptcy
                24     Estate. The First Stipulation also provides that the Bankruptcy Estate shall pay its administrative
                25     expenses, including all reasonable fees and costs incurred by the Bankruptcy Estate’s
                26     professionals and approved by this Court, and thirty percent (30%) of allowed claims of
                27     unsecured creditors from DLI Fund’s collateral (i.e. the Debtors’ accounts receivables).
                28     1
                        DLI Fund is one of two “feeder” funds that puts all its investment capital into a “master” fund, DLI Capital, Inc.,
A RENT F OX LLP        which in turn is advised by the SEC-registered investment advisor Direct Lending Investments, LLC.
ATTORNEYS AT LAW
  LOS ANGELES
                                                                               -4-
                       AFDOCS/22908393.1
                Case 2:19-bk-12607-BR          Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46             Desc
                                                Main Document    Page 5 of 17


                   1          Pursuant to the terms of the Second Stipulation, the Receiver obtained approval to enter
                   2   into the Second Stipulation from the District Court in the Receivership Action. Likewise, this
                   3   Court approved the First Stipulation by order entered on October 28, 2019 [Dkt. No. 25].
                   4   D.     The Bankruptcy Estate’s Claim in the Receivership Action
                   5          On July 6, 2020, the Trustee out of an abundance of caution filed a proof of claim in the
                   6   Receivership Action that served to, inter alia, reserve the Bankruptcy Estate’s right to assert a
                   7   claim for payment against the receivership estate pending conclusion of the Trustee’s
                   8   investigation (“Reservation Claim”).
                   9          After extended discussions between the Parties, the Trustee agrees to withdraw the
                10     Bankruptcy Estate’s Reservation Claim filed in the Receivership Action in exchange for the
                11     following considerations: (a) the Receiver share any and all non-privileged information,
                12     documents, reports, analyses and findings that the Receivership Estate has or will have
                13     concerning the Debtor’s factoring arrangements to assist the Bankruptcy Estate with its efforts to
                14     recover or collect the Debtor’s assets, including accounts receivables, and (b) the Receiver’s
                15     Claim No. 3-1 filed in this bankruptcy case is deemed withdrawn as a duplicated of the allowed
                16     Claim No. 4-1.
                17                                                    III.
                18                                              DISCUSSION
                19     A.     Legal Standard
                20            Fed. R. Bankr. P. 9019(a) empowers a bankruptcy court to approve a settlement “if [it is]
                21     in the best interests of the estate.” See Martin v. Kane (In re A&C Properties), 784 F.2d 1377,
                22     1380-81 (9th Cir. 1986). The approval of such compromise is within the sound discretion of the
                23     Court and is to be determined by the particular circumstances of each case, but the Court need not
                24     conduct an exhaustive investigation into the validity of the claims to be compromised nor is the
                25     court expected to conduct a mini-trial on the merits. See United States of America v. Alaska
                26     National Bank of the North (In re Walsh Construction, Inc.), 699 F.2d 1325, 1328 (9th Cir. 1982).
                27            In determining the acceptability of a proposed compromise, the following four factors
                28     should be considered:
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                    -5-
                       AFDOCS/22908393.1
                Case 2:19-bk-12607-BR        Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46                Desc
                                              Main Document    Page 6 of 17


                   1                  (a)    The probability of success in the litigation;
                                      (b)    The difficulties, if any, to be encountered in the matters of
                   2                         collections;
                                      (c)    The complexity of the litigation; the expense,
                   3                         inconvenience and delay necessarily attending it; and
                                      (d)    The paramount interest of the creditors and the proper
                   4                         deference to their reasonable views.
                   5   See A&C Properties, supra at 1381.
                   6          This Court is not required to decide the questions of law and fact in dispute, but instead to

                   7   canvass the issues to see whether the “settlement falls below the lowest point in a range of

                   8   reasonableness.” See In re Solafide, Inc., 2008 WL 4362439, *1 (C.D. Cal. 2008) (quoting

                   9   Anaconda-Ericsson Inc. (In re Teletronics Services, Inc.), 762 F.2d 185, 189 (2d. Cir. 1985)).

                10     When applying the above standards, and “[i]n passing upon the proposed settlement, the Court

                11     must consider the principle that law favors compromise over continued litigation. See A&C

                12     Properties, supra at 1381; In re Blair, 538 F.2d 849, 851 (9th Cir. 1876).

                13            Chapter 7 trustees are generally and properly given broad discretion in deciding how to

                14     perform the myriad of duties accorded by the Bankruptcy Code – including the discretion to

                15     negotiate settlements and compromises of disputes. In re Marples, 266 B.R. 202 (Bankr. D.

                16     Idaho 2001). As such, the compromise approval process does not contemplate that a bankruptcy

                17     court will substitute its business judgment for that of a trustee. Goodwin v. Mickey Thompson

                18     Entm’t Grp., Inc. (In re Mickey Thompson Entm’t Grp., Inc.), 292 B.R. 415, 420 (9th Cir. BAP

                19     2003). To the contrary, a settlement which has been negotiated by a trustee, as representative of

                20     the estate, is entitled to deference. See In re Morrison, 69 B.R. 586, 592 (Bankr. E.D. Pa. 1987)

                21     (objecting creditors may not substitute their judgment for that of the trustee). Generally, a

                22     compromise should be approved if it is “fair and equitable” and “in the best interests of the

                23     estate.” In re Woodson, 839 F.2d 610, 620 (9th Cir. 1988); In re Schmitt, 215 B.R. 417, 424 (9th

                24     Cir. 1997).

                25     B.     The Court Should Grant the Motion Because the Second Stipulation Is Appropriate

                26            and in the Best Interest of the Estate.

                27            The Trustee respectfully submits that the Second Stipulation is within the “range of

                28     reasonableness” required by the Ninth Circuit. The Second Stipulation benefits the Bankruptcy
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                     -6-
                       AFDOCS/22908393.1
                Case 2:19-bk-12607-BR          Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46               Desc
                                                Main Document    Page 7 of 17


                   1   Estate by ensuring access to relevant information that the Receiver has or obtains concerning the
                   2   Debtor that will assist the Trustee and his professionals’ efforts to recover or collect the Debtor’s
                   3   assets, including accounts receivables. The Second Stipulation also saves the Bankruptcy Estate
                   4   from having to expend time and incur fees to seek disallowance of the Receiver’s Claim No. 3-1
                   5   as a duplicate claim. In exchange, the Trustee agrees to withdraw the Bankruptcy Estate’s claim
                   6   reserving its rights against the receivership estate.     The Trustee believes withdrawing the
                   7   Reservation Claim pursuant to the Second Stipulation is appropriate given the Receiver’s
                   8   agreement to fund and assist the Trustee’s efforts to recover on the Debtor’s accounts receivables.
                   9           As any action to obtain information from the Receiver or disallow the Receiver’s Claim
                10     No. 3-1 would incur attorneys’ fees at the expense of the Bankruptcy Estate and its creditors, the
                11     largest of which is DLI Fund, the Trustee believes the Second Stipulation is fair and equitable and
                12     in the best interest of the Estate.
                13                                                     IV.
                14                                              CONCLUSION
                15             WHEREFORE, based on the foregoing, the Trustee respectfully requests that this Court
                16     enter an order (i) granting the Motion and approving the Second Stipulation attached hereto as
                17     Exhibit A; (ii) authorizing the Trustee to execute any and all documents necessary to effectuate
                18     the Second Stipulation; and (iii) granting such other and further relief as this Court deems just and
                19     appropriate.
                20
                       Dated: September 29, 2020                     ARENT FOX LLP
                21

                22
                                                                 By: /s/ Annie Y. Stoops
                23
                                                                    Annie Y. Stoops
                24                                                  Attorneys for Chapter 7 Trustee

                25

                26

                27

                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                      -7-
                       AFDOCS/22908393.1
                Case 2:19-bk-12607-BR          Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46                  Desc
                                                Main Document    Page 8 of 17


                   1                               DECLARATION OF TIMOTHY J. YOO
                   2            I, Timothy J. Yoo, declare as follows:
                   3            1.     I am the duly appointed and acting Chapter 7 Trustee (the “Trustee”) for the
                   4   above-captioned chapter 7 bankruptcy estate of VoIP Guardian Partners I, LLC and am over 18
                   5   years of age. I have personal knowledge of the facts described herein and if called as a witness, I
                   6   could and would testify competently thereto.
                   7            2.     I submit this declaration in support of the foregoing Motion to Approve Second
                   8   Stipulation Between Chapter 7 Trustee and Receiver for the Estate of Direct Lending Income
                   9   Fund LP (the “Motion”). Capitalized terms used but not otherwise defined herein shall have the
                10     meanings ascribed to such terms in the Motion.
                11              3.     The factual allegations in support of the Motion are set forth in Section II of the
                12     foregoing Motion. I have reviewed and discussed these facts with my counsel and based upon
                13     such review and discussion, believe them to be true and correct to the best of my knowledge,
                14     information, and belief.
                15              4.     Attached hereto as Exhibit A is a true and correct copy of the Second Stipulation.
                16              5.     Based upon the circumstances, I believe that it is in the best interest of the estate to
                17     enter into the Second Stipulation.
                18              6.     I believe the Second Stipulation benefits the Bankruptcy Estate by ensuring access
                19     to relevant information that the Receiver has or obtains concerning the Debtor that will assist the
                20     Trustee and his professionals’ efforts to recover or collect the Debtor’s assets, including accounts
                21     receivables. In addition, the Second Stipulation saves the Bankruptcy Estate from having to
                22     expend time and incur fees to seek disallowance of the Receiver’s Claim No. 3-1 as a duplicate
                23     claim.    I believe withdrawing the Reservation Claim pursuant to the Second Stipulation is
                24     appropriate given the Receiver’s agreement to fund and assist the Trustee’s efforts to recover on
                25     the Debtor’s accounts receivables.
                26     ///
                27     ///
                28     ///
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                         -8-
                       AFDOCS/22908393.1
Case 2:19-bk-12607-BR   Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46   Desc
                         Main Document    Page 9 of 17
Case 2:19-bk-12607-BR   Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46   Desc
                        Main Document     Page 10 of 17




                        EXHIBIT A
          Case 2:19-bk-12607-BR                Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46                   Desc
                                               Main Document     Page 11 of 17



                   1   Aram Ordubegian (SBN 185142)
                       Andy S. Kong (SBN 243933)
                   2   Annie Y. Stoops (SBN 286325)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   Email:        aram.ordubegian@arentfox.com
                                     andy.kong@arentfox.com
                   6                 annie.stoops@arentfox.com
                   7   Attorneys for Chapter 7 Trustee
                   8
                                                 UNITED STATES BANKRUPTCY COURT
                   9
                                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                10
                       In re:                                            Case No. 2:19-bk-12607-BR
                11
                       VOIP GUARDIAN PARTNERS I, LLC,                    Chapter 7
                12
                                           Debtor.                       SECOND STIPULATION BETWEEN
                13                                                       CHAPTER 7 TRUSTEE AND RECEIVER
                                                                         FOR THE ESTATE OF DIRECT LENDING
                14                                                       INCOME FUND LP
                15
                16

                17

                18
                19

                20

                21
                22              TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

                23     JUDGE; AND ALL INTERESTED PARTIES:

                24              This Stipulation is entered into by and between Timothy J. Yoo, the chapter 7 trustee (the

                25     “Trustee”) of the estate (the “Bankruptcy Estate”) of the above-captioned debtor (the “Debtor”)

                26     on the one hand, and Bradley D. Sharp, the permanent receiver (the “Receiver”) for the estate of

                27     Direct Lending Income Fund LP (“DLI Fund” and together with the Trustee, collectively referred

                28     to as the “Parties”), on the other hand, with reference to the following facts:
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES


                       AFDOCS/22761265.2


                                                                                                                             10
          Case 2:19-bk-12607-BR                 Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46                             Desc
                                                Main Document     Page 12 of 17



                   1                                                   RECITALS
                   2           1.      On March 11, 2019, the Debtor filed the above-captioned chapter 7 case in the
                   3   United States Bankruptcy Court, Central District of California (Bankr. Case No. 2:19-bk-12607-
                   4   BR) (“Bankruptcy Case”).
                   5           2.      On March 22, 2019, the SEC initiated an action in the United States District Court,
                   6   Central District of California against Direct Lending Investments, LLC for alleged violations of
                   7   the federal securities laws, among other reasons (Case No. 2:19-cv-2188) (“Receivership
                   8   Action”).
                   9           3.      In connection with the Receivership Action, Bradley D. Sharp was appointed as
                10     the permanent receiver over the estate of DLI Fund and affiliated entities, Direct Lending
                11     Investments, LLC, Direct Lending Income Feeder Fund, Ltd., DLI Capital, Inc., DLI Lending
                12     Agent, LLC, and DLI Assets Bravo, LLC (the “Receivership Estate”).
                13             4.      On July 26, 2019, DLI Fund filed duplicate proofs of claim, identified as Claim
                14     No. 3-1 and Claim No. 4-1. Both claims assert the same secured claim against the Bankruptcy
                15     Estate in the amount of $203,459,871.69.
                16             5.      As the Bankruptcy Estate’s largest secured creditor, DLI Fund shares a common
                17     interest with the Trustee to prosecute and/or collect on the Debtor’s account receivables and all
                18     other assets for the benefit of DLI Fund and the rest of the Bankruptcy Estate’s creditors. In
                19     furtherance thereof, the Parties entered into that certain Common Interest and Confidentiality
                20     Agreement, dated June 10, 2019.
                21             6.      On or around August 13, 2019, the Trustee and the Receiver entered into the
                22     Stipulation Between Chapter 7 Trustee and Receiver for the Estate of Direct Lending Income
                23     Fund LP for Allowance of Claim and Payment of the Estate’s Administrative Fees and Expenses
                24     and Unsecured Claims from Secured Collateral (“First Stipulation”), wherein the Receiver
                25     agreed that the Bankruptcy Estate’s administrative expenses and thirty percent (30%) of allowed
                26     claims of unsecured creditors shall be paid from the proceeds of DLI Fund’s Collateral1 and the
                27     Trustee agreed that DLI Fund shall have an allowed secured claim in the amount of
                28
                       1
A RENT F OX LLP          The term “Collateral” is defined to mean the assets, personal property, and monies described as collateral in
ATTORNEYS AT LAW       Section 4 of the UCC Financing Statement attached as Exhibit 7 to Claim No. 4-1.
  LOS ANGELES
                                                                           -2-
                       AFDOCS/22761265.2


                                                                                                                                         11
           Case 2:19-bk-12607-BR               Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46                     Desc
                                               Main Document     Page 13 of 17



                   1   $203,459,871.69 as Claim No. 4-1. The First Stipulation was approved by court order entered on
                   2   October 28, 2019 [Dkt. No. 25].
                   3          7.      On April 21, 2020, the Court entered an order approving the employment of the
                   4   law firm Brutzkus Gubner as the Trustee’s special litigation counsel to investigate and pursue
                   5   litigation claims against professionals previously employed by the Debtor on a contingency fee
                   6   basis [Dkt. No. 41]. The Trustee and Brutzkus Gubner agreed to expand the scope of the firm’s
                   7   employment to include investigation and pursuit of any adversary actions to recover monies on
                   8   account of fraudulent or preferential transfers and collections of the Debtor’s accounts
                   9   receivables. On September 1, 2020, the firm filed an amended employment application seeking
                10     the Court’s approval for the expanded scope of employment [Dkt. No. 76].
                11            8.      The deadline to file claims in the Receivership Action was July 7, 2020.
                12     Accordingly, on July 6, 2020, the Trustee out of an abundance of caution filed a proof of claim in
                13     the Receivership Action that served to, inter alia, reserve the Bankruptcy Estate’s right to assert a
                14     claim for payment against the Receivership Estate pending conclusion of the Trustee’s
                15     investigation into the Debtor’s financial affairs (“Reservation Claim”).
                16            9.      After extended discussions between the Parties, the Trustee agrees to withdraw the
                17     Reservation Claim filed in the Receivership Action in exchange for the following consideration:
                18     (a) the Receiver agrees to share any and all non-privileged information, documents, reports,
                19     analyses and findings the Receivership Estate has or will have concerning the Debtor’s factoring
                20     arrangements to assist the Bankruptcy Estate with its efforts to recover or collect the Debtor’s
                21     assets, including accounts receivables, and (b) the Receiver agrees to withdraw Claim No. 3-1
                22     filed in the Bankruptcy Case as a duplicate of its allowed Claim No. 4-1.
                23            NOW, THEREFORE, based upon the foregoing Recitals, the receipt and sufficiency of
                24     which are hereby acknowledged by the Parties, the Parties hereby agree and stipulate through
                25     their attorneys of record as follows:
                26            A.       The Receiver shall share any and all non-privileged information, documents,
                27     reports, analyses and findings the Receivership Estate has or will have concerning the Debtor’s
                28     factoring arrangements to assist the Bankruptcy Estate with its prosecution or collection of the
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES
                                                                      -3-
                       AFDOCS/22761265.2


                                                                                                                               12
Case 2:19-bk-12607-BR   Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46   Desc
                        Main Document     Page 14 of 17




                                                                                  13
Case 2:19-bk-12607-BR   Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46   Desc
                        Main Document     Page 15 of 17




                                                                                  14
        Case 2:19-bk-12607-BR                     Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46                                      Desc
                                                  Main Document     Page 16 of 17



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): MOTION TO APPROVE SECOND STIPULATION
BETWEEN CHAPTER 7 TRUSTEE AND RECEIVER FOR THE ESTATE OF DIRECT LENDING INCOME FUND LP;
MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF TIMOTHY J. YOO IN SUPPORT THEREOF will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
09/29/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date) 09/29/2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

JUDGE

Honorable Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 09/29/2020                    AYLIN SOOKASSIANS                                                /s/ Aylin Sookassians
 Date                            Printed Name                                                   Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
AFDOCS/22722575.1
        Case 2:19-bk-12607-BR                     Doc 114 Filed 09/29/20 Entered 09/29/20 12:52:46                                      Desc
                                                  Main Document     Page 17 of 17


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jessica L Bagdanov on behalf of Trustee Timothy Yoo (TR)
jbagdanov@bg.law, ecf@bg.law

Steven T Gubner on behalf of Trustee Timothy Yoo (TR)
sgubner@bg.law, ecf@bg.law

Vivian Ho on behalf of Creditor FRANCHISE TAX BOARD
BKClaimConfirmation@ftb.ca.gov

Jason B Komorsky on behalf of Trustee Timothy Yoo (TR)
ecf@bg.law, jkomorsky@bg.law

Andy Kong on behalf of Trustee Timothy Yoo (TR)
Kong.Andy@ArentFox.com

Ian Landsberg on behalf of Other Professional Rodney Omanoff
ilandsberg@sklarkirsh.com,
lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg@ecf.inforuptcy.com;kfrazier@skl
arkirsh.com

Avi Edward Muhtar on behalf of Interested Party DealDefenders LLC
aviram@muhtarlaw.com, amuhtar@ecf.inforuptcy.com

Douglas M Neistat on behalf of Interested Party Douglas Neistat
dneistat@gblawllp.com, mramos@gblawllp.com

Aram Ordubegian on behalf of Trustee Timothy Yoo (TR)
ordubegian.aram@arentfox.com

Annie Y Stoops on behalf of Trustee Timothy Yoo (TR)
annie.stoops@arentfox.com, yvonne.li@arentfox.com

Christopher D Sullivan on behalf of Other Professional Bradley D. Sharp
csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com;quentin.roberts@diamondmccarthy.com;erika.shann
on@diamondmccarthy.com;aiemee.low@diamondmccarthy.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Timothy Yoo (TR)
tjytrustee@lnbyb.com, tjy@trustesolutions.net




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
AFDOCS/22722575.1
